RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–16 and 18–21 are pending in this application.
Claim 17 is canceled.
Claims 1–16 and 18–21 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/28/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–6 and 19–21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19 both refer to “the client device”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 also refers to “the client device”. There is insufficient antecedent basis for this limitation in this claim as well.
Claims 2–6, 20 and 21, as being dependent claims to the independent claims 1 and 19, are also similarly rejected.
For purposes of further examination, the claim limitation “the client device” will be construed to mean “the media player device.”
Response to Arguments
The 35 U.S.C. § 103 rejection of claim 5 is withdrawn in light of the amended limitations presented on 4/28/2022.

Applicant’s arguments, see pages 9–11, filed 4/28/2022, with respect to the rejection(s) of claim(s) 1–16 and 18–21 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shimakawa (2015/0113110), Kuo et al. (2015/0117264), Santamaria et al. (2013/0244614)*, Sehgal et al. (2008/0225866), Johnson et al. (2017/0272316), and Ignatchenko (2018/0139131).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11–13 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Kuo et al. (2015/0117264), and further in view of Santamaria et al. (2013/0244614).
Regarding claim 1, Shimakawa teaches An automated process executed by a media player device to establish a media streaming connection with a media server device via a wide area network, the automated process comprising:
determining, by the media player device, address information comprising a plurality of addresses associated with the client device for communicating on the wide area network (Fig. 1; ¶58, at least two devices 300A and 300B act as two communicating devices A and B sitting behind routers 350A and 350B respectively, where the device 300 may comprise "a mobile AV player" or even a smartphone/mobile phone which generally include players with media playback capabilities; the two devices have the ability to communicate with messaging server 100 and P2P Connection Test Server 200 by traversing WAN 50 [¶56]; Fig. 8; ¶¶124-127, device 300 has the ability to determine status of its network interface including IP address used for communication; ¶131, for example, identification of a device may comprise a UUID and/or MAC address as well; ¶¶163-64, specifically, connection-source device 300 equates to the "media player device" as claimed);
transmitting, by the media player device, the address information to a data storage server via the wide area network for storage of the address information in a database associated with the data storage server (Figs. 13-15; ¶¶163-64, connection-source device ["media player device"] can send address information obtaining request message to P2P communication test server 200 ["data storage server"] which can be used to obtain external IP address and port number of the sender of the received message in step 153),
wherein the address information is stored in the data base in association with an identifier of the media player device (Fig. 5; ¶93, P2P Connection Test Server 200 ["data storage server"] can store information in database 214); and
after transmitting the address information to the data storage server, the media player device subsequently transmitting a connection request message to a message server via the wide area network (Figs. 13-15; ¶¶167-68, module 304 from the connection-source device ["media player device"] sends start request message toward connection-destination device 300 ["media server device"] which is relayed via messaging server 100 ["message server"]),
wherein the connection request message comprises the identifier of the media player device and a server identifier of the media server device that supplies the media stream (Figs. 13-15; ¶167, connection devices 300 can at least be identified by their external addresses and port numbers; ¶131, they can also be identified by their UUID numbers already known to the messaging server 100; however, Shimakawa does not teach that connection-destination device being equated to the "media server device" is in fact a server that supplies a media stream, though it is obvious that when devices 300 communicating comprise a mobile AV player the devices are exchanging data related to audio-video data renderable within the player itself), and
wherein, prior to the connection request message, the message server has established a pre-existing persistent connection with the identified media server device via the wide area network that is maintained over time to thereby permit the message server to trigger the media server device via the pre-existing, persistent connection to establish the connection with the media player device via the wide area network (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection ["pre-existing persistent connection"] to the messaging server 100 where each device IDs uniquely assigned to each devices are communicated prior to actual establishing of the connections between the devices 300, see also Fig. 14 and ¶¶167-68, connection-source device ["media player device"] can initiate connection start request message to connection-destination device ["media server device"] via messaging server 100; however, Shimakawa does not identify that the messaging server 100 and the identified server devices such as connection devices 300 must communicate between them via the wide area network nor does it identify that connection-destination device being equated to the "media server device" is in fact a server that supplies a media stream, though it is obvious that when devices 300 communicating comprise a mobile AV player the devices are exchanging data related to audio-video data renderable within the player itself), and
However, the teachings do not explicitly teach the media server device, wherein the media server device responds to the trigger from the message server by initially retrieving the address information associated with the identifier of the media player device from the data storage server via the wide area network, and then establishing an outing media streaming connection directly to the media player device via the wide area network using at least one of the plurality of addresses in the retrieved address information.
Kuo from the same field of endeavor teaches media server device (Figs. 1 and 2, media streaming device 11, via information registered in registrar server 15 and through facilitation of connection management between media streaming providing device 11 and media stream receiving device 13, can enable direct peer-to-peer connection between the device 11 and 13 through network 2, which is a connection conducted through a wide area network [see ¶15]),
then establishing an outing media streaming connection directly to the media player device via the wide area network using at least one of the plurality of addresses in the retrieved address information (Fig. 1; ¶15, wide area network; ¶17, network address translation may require NAT of local network location with public network locations which indicates existence of at least two location identifiers, generally internal/external IP addresses or private/public IP addresses and such; see ¶22 for more details on example regarding SIP protocol brokerage through broker server 21 having NAT port designation rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Kuo to enable NAT translation between two different endpoints that may be using network address translation rules to be easily facilitated for a direct peer-to-peer connection using a broker server through a wide area network. By having such system, connection between two endpoints on a completely different private networks communicating through the wide area network or the Internet would have been possible and thereby enable communications between two such private networks.
However, the teachings do not explicitly teach wherein the media server device responds to the trigger from the message server by initially retrieving the address information associated with the identifier of the media player device from the data storage server via the wide area network.
Santamaria from the same field of endeavor teaches wherein the media server device responds to the trigger from the message server by initially retrieving the address information associated with the identifier of the media player device from the data storage server via the wide area network (¶255, for purposes of establishing P2P session between two parties including a media streaming session [¶318] such as a personal audio/video chat over a P2P communication channel, direct P2P session or relayed P2P session can be established when using P2P type of communication service; though Shimakawa discloses one method of relayed P2P session where external IP/port information through NAT traversal is relayed directly from one device to another via the messaging server 100, the implementation in Santamaria as disclosed in ¶150 discloses the type where individual relay clients individually contact relay host database 1301 to perform lookup request to query the other client to receive information prior to actually contacting the other client directly which is in line with the teachings of the claim limitations here) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Santamaria to employ well-known application of P2P communication methods such as a personal audio/video chat or communications between devices that can transmit media data. By employing different methods of relayed P2P communication sessions as taught in Santamaria such as the method of P2P communication via NAT traversal using information directly gathered from central device information storage such as the host database 1301 as disclosed in Santamaria, Shimakawa would have gained additional advantage such as being able to use its implementation of P2P communications that results in a further and more useful application such as media transmission via personal audio/video chat.

Regarding claim 7, Shimakawa teaches An automated process executed by a media server device separated from a media player device via a router device that blocks incoming connections from a wide area network (Fig. 1; ¶58, at least two devices 300A/300B sitting behind routers 350A/350B with communications traversing WAN 50), the automated process comprising:
initially establishing a persistent connection from the media server device to a message service via the wide area network, wherein the persistent connection is established as an outgoing connection from the server device to the message server via the wide area network (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection ["pre-existing persistent connection"] to the messaging server 100 where each device IDs uniquely assigned to each devices are communicated prior to actual establishing of the connections between the devices 300, see also Fig. 14 and ¶¶167-68; however, Shimakawa does not identify that the messaging server 100 and the identified server devices such as connection devices 300 must communicate between them via the wide area network nor does it identify that connection-destination device being equated to the "media server device" is in fact a server that supplies a media stream, though it is obvious that when devices 300 communicating comprise a mobile AV player the devices are exchanging data related to audio-video data renderable within the player itself);
maintaining, by the media server device, the persistent connection with the message service over time (¶110, constant connection can be maintained);
subsequently receiving a trigger message from the message server via the previously-established persistent connection, wherein the trigger message identifies the media player device (Fig. 14 and ¶¶167-68, connection-source device ["media player device"] can initiate connection start request message to connection-destination device ["media server device"] via messaging server 100; Figs. 13-15; ¶¶167-68, module 304 from the connection-source device ["media player device"] sends start request message toward connection-destination device 300 ["media server device"] which is relayed via messaging server 100 ["message server"]; however, Shimakawa does not identify that the messaging server 100 and the identified server devices such as connection devices 300 must communicate between them via the wide area network nor does it identify that connection-destination device being equated to the "media server device" is in fact a server that supplies a media stream, though it is obvious that when devices 300 communicating comprise a mobile AV player the devices are exchanging data related to audio-video data renderable within the player itself);
wherein the address information comprises a plurality of addresses associated with the media player device for communicating on the wide area network (Figs. 13-15; ¶¶163-64, connection-source device ["media player device"] can send address information obtaining request message to P2P communication test server 200 ["data storage server"] which can be used to obtain external IP address and port number of the sender of the received message in step 153),
wherein the media player device stored the address information with the data storage server prior to the trigger message (Fig. 13, for example, prior to sending a request for connection between devices, external addresses/port numbers can be relayed/obtained from the P2P communication test servers via the steps as shown); and
However, Shimakawa does not explicitly teach media server device, and in response to the trigger message received via the persistent connection with the message server, the server device requesting address information associated with the identified media player device from a data storage server via the wide area network, after receiving the address information associated with the identified media player device from the data storage server, the media server device establishing an outgoing media streaming connection directly to the media player device via the wide area network using at least one of the plurality of addresses in the received address information.
Kuo from the same field of endeavor teaches media server device (Figs. 1 and 2, media streaming device 11, via information registered in registrar server 15 and through facilitation of connection management between media streaming providing device 11 and media stream receiving device 13, can enable direct peer-to-peer connection between the device 11 and 13 through network 2, which is a connection conducted through a wide area network [see ¶15]),
after receiving the address information associated with the identified media player device from the data storage server, the media server device establishing an outgoing media streaming connection directly to the media player device via the wide area network using at least one of the plurality of addresses in the received address information (Fig. 1; ¶15, wide area network; ¶17, network address translation may require NAT of local network location with public network locations which indicates existence of at least two location identifiers, generally internal/external IP addresses or private/public IP addresses and such; see ¶22 for more details on example regarding SIP protocol brokerage through broker server 21 having NAT port designation rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Kuo to enable NAT translation between two different endpoints that may be using network address translation rules to be easily facilitated for a direct peer-to-peer connection using a broker server through a wide area network. By having such system, connection between two endpoints on a completely different private networks communicating through the wide area network or the Internet would have been possible and thereby enable communications between two such private networks.
However, the teachings do not explicitly teach in response to the trigger message received via the persistent connection with the message server, the server device requesting address information associated with the identified media player device from a data storage server via the wide area network.
Santamaria from the same field of endeavor teaches in response to the trigger message received via the persistent connection with the message server, the server device requesting address information associated with the identified media player device from a data storage server via the wide area network (¶255, for purposes of establishing P2P session between two parties including a media streaming session [¶318] such as a personal audio/video chat over a P2P communication channel, direct P2P session or relayed P2P session can be established when using P2P type of communication service; though Shimakawa discloses one method of relayed P2P session where external IP/port information through NAT traversal is relayed directly from one device to another via the messaging server 100, the implementation in Santamaria as disclosed in ¶150 discloses the type where individual relay clients individually contact relay host database 1301 to perform lookup request to query the other client to receive information prior to actually contacting the other client directly which is in line with the teachings of the claim limitations here),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Santamaria to employ well-known application of P2P communication methods such as a personal audio/video chat or communications between devices that can transmit media data. By employing different methods of relayed P2P communication sessions as taught in Santamaria such as the method of P2P communication via NAT traversal using information directly gathered from central device information storage such as the host database 1301 as disclosed in Santamaria, Shimakawa would have gained additional advantage such as being able to use its implementation of P2P communications that results in a further and more useful application such as media transmission via personal audio/video chat.

Regarding claim 13, Shimakawa teaches A data processing system to facilitate online media streaming communications between a media player device and a media server device via the Internet, the data processing system comprising:
a data storage server having a first processor and a first data storage, wherein the first processor is programmed to receive address information from a plurality of media player devices and to store the received address information in a database (Fig. 5; ¶163, connection-source devices 300 has the ability to send address information to P2P communication test server 200; ¶93, P2P Connection Test Server 200 can store information in database 214),
wherein the address information for each media player device comprises an identifier of the media player device and a plurality of internet protocol (IP) addresses used by the media player device to communicate via the Internet (Figs. 13-15; ¶167, connection devices 300 can at least be identified by their external addresses and port numbers; ¶131, they can also be identified by their UUID numbers already known to the messaging server 100; Fig. 1, WAN 50 [see also ¶ 268]); and
a message server having a second processor and a second data storage, wherein the second processor is programmed to receive incoming messages from a plurality of media server devices via the Internet, to respond to each of the incoming messages to establish a plurality of persistent connections with the server devices via the Internet and to maintain each of the persistent connections over time (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection ["pre-existing persistent connection"] to the messaging server 100 where each device IDs uniquely assigned to each devices are communicated prior to actual establishing of the connections between the devices 300, see also Fig. 14 and ¶¶167-68, connection-source device ["media player device"] can initiate connection start request message to connection-destination device ["media server device"] via messaging server 100; however, Shimakawa does not identify that the messaging server 100 and the identified server devices such as connection devices 300 must communicate between them via the wide area network nor does it identify that connection-destination device being equated to the "media server device" is in fact a server that supplies a media stream, though it is obvious that when devices 300 communicating comprise a mobile AV player the devices are exchanging data related to audio-video data renderable within the player itself),
However, Shimakawa does not explicitly teach media server device, wherein the message server is further programmed to respond to subsequent communications from the media player devices via the Internet to transmit trigger messages to the server devices via the previously-established persistent connections, wherein each of the trigger messages directs one of the server devices to establish an outgoing connection directly to an identified media player device via the Internet; wherein, upon receiving one of the trigger messages via one of the previously-established persistent connections to the message server, the media server devices are each programmed to initially contact the data storage server via the Internet to retrieve the IP address information previously stored in the database for the media player device identified in the trigger message and to use the retrieved IP address information to establish the outgoing media streaming connection from the media server device directly to the media player device via the Internet.
Kuo from the same field of endeavor teaches media server device (Figs. 1 and 2, media streaming device 11, via information registered in registrar server 15 and through facilitation of connection management between media streaming providing device 11 and media stream receiving device 13, can enable direct peer-to-peer connection between the device 11 and 13 through network 2, which is a connection conducted through a wide area network [see ¶15]),
wherein the message server is further programmed to respond to subsequent communications from the media player devices via the Internet to transmit trigger messages to the server devices via the previously-established persistent connections, wherein each of the trigger messages directs one of the server devices to establish an outgoing connection directly to an identified media player device via the Internet (Fig. 1; ¶15, wide area network; ¶17, network address translation may require NAT of local network location with public network locations which indicates existence of at least two location identifiers, generally internal/external IP addresses or private/public IP addresses and such; see ¶22 for more details on example regarding SIP protocol brokerage through broker server 21 having NAT port designation rules);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Kuo to enable NAT translation between two different endpoints that may be using network address translation rules to be easily facilitated for a direct peer-to-peer connection using a broker server through a wide area network. By having such system, connection between two endpoints on a completely different private networks communicating through the wide area network or the Internet would have been possible and thereby enable communications between two such private networks.
However, the teachings do not explicitly teach wherein, upon receiving one of the trigger messages via one of the previously-established persistent connections to the message server, the media server devices are each programmed to initially contact the data storage server via the Internet to retrieve the IP address information previously stored in the database for the media player device identified in the trigger message and to use the retrieved IP address information to establish the outgoing media streaming connection from the media server device directly to the media player device via the Internet.
Santamaria from the same field of endeavor teaches wherein, upon receiving one of the trigger messages via one of the previously-established persistent connections to the message server, the media server devices are each programmed to initially contact the data storage server via the Internet to retrieve the IP address information previously stored in the database for the media player device identified in the trigger message and to use the retrieved IP address information to establish the outgoing media streaming connection from the media server device directly to the media player device via the Internet (¶255, for purposes of establishing P2P session between two parties including a media streaming session [¶318] such as a personal audio/video chat over a P2P communication channel, direct P2P session or relayed P2P session can be established when using P2P type of communication service; though Shimakawa discloses one method of relayed P2P session where external IP/port information through NAT traversal is relayed directly from one device to another via the messaging server 100, the implementation in Santamaria as disclosed in ¶150 discloses the type where individual relay clients individually contact relay host database 1301 to perform lookup request to query the other client to receive information prior to actually contacting the other client directly which is in line with the teachings of the claim limitations here).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Santamaria to employ well-known application of P2P communication methods such as a personal audio/video chat or communications between devices that can transmit media data. By employing different methods of relayed P2P communication sessions as taught in Santamaria such as the method of P2P communication via NAT traversal using information directly gathered from central device information storage such as the host database 1301 as disclosed in Santamaria, Shimakawa would have gained additional advantage such as being able to use its implementation of P2P communications that results in a further and more useful application such as media transmission via personal audio/video chat.

Regarding claim 11, Shimakawa, Kuo and Santamaria teach the limitations of claim 7. Shimakawa further teaches wherein the establishing comprises the server device transmitting a series of outgoing connection requests via the wide area network, wherein each of the series of outgoing connection requests is directed to one of the plurality of addresses associated with the media player device for communicating on the wide area network (Fig. 1; ¶¶55-63, plurality of P2P connections can be made between plurality of devices).

Regarding claim 12, Shimakawa, Kuo and Santamaria teach the limitations of claim 11. Shimakawa further teaches wherein, if each of the series of outgoing connection requests is unsuccessful, the server device attempting to contact the media player device using NAT hole punching directed toward at least one of the plurality of addresses associated with the media player device (¶186, UDP hole punching as a one of the many possible ways of starting P2P communication between devices is disclosed).

Regarding claim 18, Shimakawa, Kuo and Santamaria teach the limitations of claim 13. Shimakawa further teaches wherein the data storage server and the message server each comprise a hardware interface to the Internet (Figs. 2-5).

Claims 2, 8 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Kuo et al. (2015/0117264), further in view of Santamaria et al. (2013/0244614), and further in view of Sehgal et al. (2008/0225866).
Regarding claims 2, 8 and 14, Shimakawa, Kuo and Santamaria teach the limitations of claims 1, 7 and 13 respectively. However, the combinations do not explicitly teach wherein the address/IP address information comprises a first address used by the media player device on a local area network and a second address used by the media player device on the wide area network/Internet.
Sehgal further teaches wherein the address information comprises a first address used by the media player device on a local area network and a second address used by the media player device on the wide area network (Fig. 7; ¶¶64-67, in establishing a connection between terminal 700 and 710, both external and local address information can be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.

Claims 3, 4, 9, 10, 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Kuo et al. (2015/0117264), further in view of Santamaria et al. (2013/0244614), further in view of Sehgal et al. (2008/0225866), and further in view of Johnson et al. (2017/0272316).
Regarding claims 3, 9 and 15, Shimakawa, Kuo, Santamaria and Sehgal teach the limitations of claims 2, 8 and 14 respectively. However, the teachings do not explicitly teach wherein the first address is an address assigned to the media player device by a router device that interconnects the local area network and the wide area network.
Johnson from the same field of endeavor teaches wherein the first address is an address assigned to the media player device by a router device that interconnects the local area network and the wide area network (¶223, usage of external and internal address and port information for NAT hole punching is disclosed; see also Fig. 6 where home router connecting devices 1Y-502 and 1Y-510 can participate in distribution of such internal addresses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings to punch through NAT'ed networks so that internal private addresses can be effectively utilized for Internet communications.

Regarding claims 4, 10 and 16, Shimakawa, Kuo, Santamaria, Sehgal and Johnson teach the limitations of claims 3, 9 and 15 respectively. Shimakawa further teaches wherein the second address comprises a WAN address and a port number associated with the router device, wherein the WAN address identifies the router device on the wide area network/Internet and (¶167, external address and port number of the connection devices can be transported)
Sehgal further teaches the port number is assigned by the router device to identify the media player device (see Figs. 5-7; ¶¶57-60, for example, a client device such as the device 600 can include its internal and external IP addresses via NAT mapping as identified by X1:x1 and/ro X2:x2 address information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Sehgal to account for situations where two nodes in an internal network without proper L3 routing abilities need to connect with each other without the help of a bridging router within its internal network. By enabling two nodes within an internal network to communicate with a known global address that contacts the upstream networks with information regarding its internal network, the non-bridged internal nodes can communicate without further issues.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Kuo et al. (2015/0117264), further in view of Santamaria et al. (2013/0244614), and further in view of Ignatchenko (2018/0139131).
Regarding claim 6, Shimakawa, Kuo and Santamaria teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the determining comprises the media player device executing a TRACEROUTE command to thereby identify the plurality of addresses associated with the client device for communicating on the wide area network.
Ignatchenko from the same field of endeavor teaches wherein the determining comprises the media player device executing a TRACEROUTE command to thereby identify the plurality of addresses associated with the client device for communicating on the wide area network (¶179, using traceroute tools to determine public Internet IP address information is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ignatchenko to easily determine relevant information needed to achieve NAT functionality using a ubiquitous tool that is available in most, if not all operating systems readily for greatest possible compatibility.

Claims 19–21 are rejected under 35 U.S.C. § 103 as being unpatentable over Shimakawa (2015/0113110) in view of Kuo et al. (2015/0117264), further in view of Santamaria et al. (2013/0244614), further in view of Johnson et al. (2017/0272316), and further in view of Ignatchenko (2018/0139131).
Regarding claim 19, Shimakawa teaches An automated process executed by a media player device to establish a media streaming connection with a media server device via the Internet, the automated process comprising:
wherein the second IP address comprises a WAN address and a port number associated with the router device (¶167, external address and port number of the connection devices can be transported),
transmitting, by the media player device, the IP address information to a data storage server via the Internet for storage of the IP address information in a database associated with the data storage server (Figs. 13-15; ¶¶163-64, connection-source device ["media player device"] can send address information obtaining request message to P2P communication test server 200 ["data storage server"] which can be used to obtain external IP address and port number of the sender of the received message in step 153),
wherein the IP address information is stored in the data base in association with an identifier of the media player device (Fig. 5; ¶93, P2P Connection Test Server 200 can store information in database 214); and
after transmitting the IP address information to the data storage server via the Internet, the media player device subsequently transmitting a connection request message to a message server via the Internet (Figs. 13-15; ¶¶167-68, module 304 from the connection-source device ["media player device"] sends start request message toward connection-destination device 300 ["media server device"] which is relayed via messaging server 100 ["message server"]),
wherein the connection request message comprises the identifier of the media player device and a server identifier of the media server device ((Figs. 13-15; ¶167, connection devices 300 can at least be identified by their external addresses and port numbers; ¶131, they can also be identified by their UUID numbers already known to the messaging server 100), and
wherein the message server has a pre-existing persistent connection with the identified server device via the Internet to thereby permit the message server to trigger the server device via the pre-existing persistent connection via the Internet (Figs. 13-15; ¶110, when devices 300 are booted, each device establishes constant connection ["pre-existing persistent connection"] to the messaging server 100 where each device IDs uniquely assigned to each devices are communicated prior to actual establishing of the connections between the devices 300, see also Fig. 14 and ¶¶167-68, connection-source device ["media player device"] can initiate connection start request message to connection-destination device ["media server device"] via messaging server 100; however, Shimakawa does not identify that the messaging server 100 and the identified server devices such as connection devices 300 must communicate between them via the wide area network nor does it identify that connection-destination device being equated to the "media server device" is in fact a server that supplies a media stream, though it is obvious that when devices 300 communicating comprise a mobile AV player the devices are exchanging data related to audio-video data renderable within the player itself), and
However, Shimakawa does not explicitly teach media server device, determining, by the client device executing a TRACEROUTE command, Internet Protocol (IP) address information comprising a plurality of IP addresses associated with the media player device for communicating on the Internet, wherein the IP address information comprises a first IP address used by the media player device on a local area network and a second IP address used by the media player device on the Internet, wherein the first and second IP addresses are assigned to the media player device by a router device that interconnects the local area network and the Internet, wherein the WAN address identifies the router device on the Internet and the port number is assigned by the router device to identify the media player device, wherein the media server device responds to the trigger from the message server by initially retrieving the IP address information associated with the identifier of the media player device from the data storage server via the Internet, then establishing the media streaming connection as an outgoing connection from the media server directly to the media player device via the Internet using at least one of the plurality of IP addresses in the retrieved address information.
Kuo from the same field of endeavor teaches media server device (Figs. 1 and 2, media streaming device 11, via information registered in registrar server 15 and through facilitation of connection management between media streaming providing device 11 and media stream receiving device 13, can enable direct peer-to-peer connection between the device 11 and 13 through network 2, which is a connection conducted through a wide area network [see ¶15]),
wherein the IP address information comprises a first IP address used by the media player device on a local area network and a second IP address used by the media player device on the Internet (¶3; routers capable of network address translation (NAT) is disclosed where a device exists on LAN having LAN IP address can use port forwarding features in router to traverse toward external/public network over NAT traversal mechanism; see also ¶¶16-17, 22),
wherein the WAN address identifies the router device on the Internet and the port number is assigned by the router device to identify the media player device (¶3; routers capable of network address translation (NAT) is disclosed where a device exists on LAN having LAN IP address can use port forwarding features in router to traverse toward external/public network over NAT traversal mechanism; see also ¶¶16-17, 22);
then establishing the media streaming connection as an outgoing connection from the media server directly to the media player device via the Internet using at least one of the plurality of IP addresses in the retrieved address information (Fig. 1; ¶15, wide area network; ¶17, network address translation may require NAT of local network location with public network locations which indicates existence of at least two location identifiers, generally internal/external IP addresses or private/public IP addresses and such; see ¶22 for more details on example regarding SIP protocol brokerage through broker server 21 having NAT port designation rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Kuo to enable NAT translation between two different endpoints that may be using network address translation rules to be easily facilitated for a direct peer-to-peer connection using a broker server through a wide area network. By having such system, connection between two endpoints on a completely different private networks communicating through the wide area network or the Internet would have been possible and thereby enable communications between two such private networks.
However, the teachings do not explicitly teach determining, by the client device executing a TRACEROUTE command, Internet Protocol (IP) address information comprising a plurality of IP addresses associated with the media player device for communicating on the Internet, wherein the first and second IP addresses are assigned to the media player device by a router device that interconnects the local area network and the Internet, wherein the media server device responds to the trigger from the message server by initially retrieving the IP address information associated with the identifier of the media player device from the data storage server via the Internet.
Santamaria from the same field of endeavor teaches wherein the media server device responds to the trigger from the message server by initially retrieving the IP address information associated with the identifier of the media player device from the data storage server via the Internet (¶255, for purposes of establishing P2P session between two parties including a media streaming session [¶318] such as a personal audio/video chat over a P2P communication channel, direct P2P session or relayed P2P session can be established when using P2P type of communication service; though Shimakawa discloses one method of relayed P2P session where external IP/port information through NAT traversal is relayed directly from one device to another via the messaging server 100, the implementation in Santamaria as disclosed in ¶150 discloses the type where individual relay clients individually contact relay host database 1301 to perform lookup request to query the other client to receive information prior to actually contacting the other client directly which is in line with the teachings of the claim limitations here) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Santamaria to employ well-known application of P2P communication methods such as a personal audio/video chat or communications between devices that can transmit media data. By employing different methods of relayed P2P communication sessions as taught in Santamaria such as the method of P2P communication via NAT traversal using information directly gathered from central device information storage such as the host database 1301 as disclosed in Santamaria, Shimakawa would have gained additional advantage such as being able to use its implementation of P2P communications that results in a further and more useful application such as media transmission via personal audio/video chat.
However, the teachings do not explicitly teach determining, by the client device executing a TRACEROUTE command, Internet Protocol (IP) address information comprising a plurality of IP addresses associated with the media player device for communicating on the Internet, wherein the first and second IP addresses are assigned to the media player device by a router device that interconnects the local area network and the Internet.
Johnson from the same field of endeavor teaches wherein the first and second IP addresses are assigned to the media player device by a router device that interconnects the local area network and the Internet (¶223, usage of external and internal address and port information for NAT hole punching is disclosed; see also Fig. 6 where home router connecting devices 1Y-502 and 1Y-510 can participate in distribution of such internal addresses),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings to punch through NAT'ed networks so that internal private addresses can be effectively utilized for Internet communications.
However, the teachings do not explicitly teach determining, by the client device executing a TRACEROUTE command, Internet Protocol (IP) address information comprising a plurality of IP addresses associated with the media player device for communicating on the Internet.
Ignatchenko from the same field of endeavor teaches determining, by the client device executing a TRACEROUTE command, Internet Protocol (IP) address information comprising a plurality of IP addresses associated with the media player device for communicating on the Internet (¶179, using traceroute tools to determine public Internet IP address information is disclosed),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ignatchenko to easily determine relevant information needed to achieve NAT functionality using a ubiquitous tool that is available in most, if not all operating systems readily for greatest possible compatibility.

Regarding claim 20, Shimakawa, Kuo, Santamaria, Johnson and Ignatchenko teach the limitations of claim 19. Shimakawa further teaches wherein the outgoing connection from the server device to the media player device is directed to the WAN address and port number associated with the router device (Fig. 1).

Regarding claim 21, Shimakawa, Kuo, Santamaria, Johnson and Ignatchenko teach the limitations of claim 20. Kuo further teaches wherein the outgoing connection from the server device is made directly to the WAN address and port number associated with the router device without contacting the message server (Fig. 1; ¶1 ¶17, such connection can still go through LAN gateway/router via Dynamic Host Configuration protocol to traverse in ways such as NAT translation via router, direct peer-to-peer connection; ¶17, see also step s23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Shimakawa using Kuo to enable NAT translation between two different endpoints that may be using network address translation rules to be easily facilitated for a direct peer-to-peer connection using a broker server through a wide area network. By having such system, connection between two endpoints on a completely different private networks communicating through the wide area network or the Internet would have been possible and thereby enable communications between two such private networks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458